Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2017

                                      No. 04-17-00337-CV

                                Charles SCHWARTZ, III, D.O.,
                                          Appellant

                                                 v.

                              Jake FIPPS and Wife, Miriam Fipps,
                                          Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015-CVT-003956 D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Appellees’ brief was originally due August 14, 2017.
When the brief was not filed, we issued an order requiring appellees to file their brief in this
court on or before September 1, 2017. In response, appellees’ counsel filed a motion asking for
an additional thirty days to file the brief, citing issues resulting from Hurricane Harvey. This
motion was unopposed. We granted the motion and ordered appellees to file their brief in this
court on or before October 2, 2017. On October 6, 2017, appellees’ counsel filed a second
motion for extension of time, again asking for thirty days and citing the hurricane as the basis. In
both of these extensions, counsel asserted that he had begun working on the brief. After review,
we granted this second extension and ordered that the brief be filed on or before November 1,
2017. Neither the brief nor an extension was filed on or before November 1, 2017. After a
telephone call from our clerk’s office, appellees’ counsel replied by telephone, stating that he
would be filing a third extension. On November 13, 2017, appellees’ counsel filed his third
motion for extension of time. Citing the hurricane and other legal work as the basis, counsel
asked for an additional three weeks from the date of the motion, i.e., to December 4, 2017. The
motion did not contain a certificate of conference as required by the rules, so this court contacted
counsel for appellants who advised he was opposed to the motion and intended to file a response,
which he did. After reviewing appellees’ motion, a letter filed by appellees’ former co-counsel,
and the response filed by appellants, we GRANT IN PART AND DENY IN PART the third
motion for extension of time filed by appellees. We GRANT appellees an extension of time to
file their brief to November 27, 2017. We DENY appellees’ request for an extension to
December, 4, 2017. In sum, we ORDER appellees to file their brief in this court on or before
November 27, 2017. Appellees are advised that no further extensions of time to file
appellees’ brief will be granted. If appellees’ brief is not filed on or before November 27,
2017, this court will set this matter at issue and order it submitted without an appellees’
brief.

         We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court